Order, Supreme Court, New York County, entered on April 21, 1976, dismissing the first cause of action against appellant, with leave to serve an amended complaint, if plaintiff be so advised, unanimously affirmed. Respondent shall recover of appellant $60 costs and disbursements of this appeal. Special Term did not abuse its discretion either in considering the matter under CPLR 3211 or in permit*514ting an amended complaint to be served. Concur—Kupferman, J. P., Lupiano, Silverman and Markewich, JJ.